UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4969
JOHNNY LOTT WILLIAMS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Robert C. Chambers, District Judge.
                           (CR-02-115)

                      Submitted: April 17, 2003

                       Decided: May 29, 2003

       Before LUTTIG and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Joshua C. Hanks,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Johnny Lott Williams pled guilty to possession of a firearm by a
convicted felon, in violation of 18 U.S.C. §§ 922(g), 924(e) (2000),
but reserved his right to appeal the district court’s denial of his motion
to suppress evidence seized from his apartment and statements he
made to police officers. Finding no error in the district court’s deter-
minations, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error and review the legal determinations de novo. See Ornelas
v. United States, 517 U.S. 690, 699 (1996); United States v. Rusher,
966 F.2d 868, 873 (4th Cir. 1992). When a suppression motion has
been denied, this court reviews the evidence in the light most favor-
able to the Government. See United States v. Seidman, 156 F.3d 542,
547 (4th Cir. 1998).

   On appeal, Williams argues that the district court erred in denying
his suppression motion because the encounter with the officers in his
apartment, though consensual at the beginning, became a seizure
when he was ordered to lift his shirt to reveal incriminating informa-
tion. Williams also asserts that this seizure violated his Fourth
Amendment rights because the officers had no basis to suspect that
he was involved in criminal activity.

   The Supreme Court has repeatedly held that mere police question-
ing is not a seizure. INS v. Delgado, 466 U.S. 210, 215-16 (1984);
Florida v. Bostick, 501 U.S. 429, 434 (1991). A consensual encoun-
ter, however, "can be transformed into a seizure or detention . . . ‘if,
in view of all the circumstances surrounding the incident, a reason-
able person would have believed that he was not free to leave.’" Del-
gado, 466 U.S. at 215 (quoting United States v. Mendenhall, 446 U.S.
544, 554 (1980)). In a situation in which an individual would not feel
                      UNITED STATES v. WILLIAMS                       3
free to leave because of factors independent of the police presence,
the Court has held "that the appropriate inquiry is whether a reason-
able person would feel free to decline the officers’ request or other-
wise terminate the encounter." Bostick, 501 U.S. at 436. The fact that
a person responds to or complies with a police request does not
change the consensual nature of an encounter. Delgado, 466 U.S. at
216.

  In evaluating the consensual nature of a police-citizen encounter,
we consider the following factors:

    the time, place and purposes of the encounter, the words
    used by the officer, the officer’s tone of voice and general
    demeanor, the officer’s statements to others present during
    the encounter, the threatening presence of several officers,
    the potential display of a weapon by an officer, and the
    physical touching by the police of the citizen.

United States v. Weaver, 282 F.3d 302, 310 (4th Cir.), cert. denied,
__ U.S. __, 123 S.Ct. 186 (2002). Application of these factors to the
facts of this case convinces us that the district court correctly denied
Williams’s motion to suppress.

   Accordingly, we affirm Williams’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED